MARK BAILEY & Company Ltd. Certified Public Accountants Management Consultants www.markbaileyco.com Reno Office: 1495 Ridgeview Drive. Ste Reno Nevada 89519-6634 phone: 775/332.4200 fax: 775/332.4210 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation of our report dated March 31, 2007, accompanying the consolidated financial statements in this Form 10-KSB as of December 31,2007, and for the year then ended. /s/ Mark Bailey & Company, Ltd. Mark Bailey & Company, Ltd. Reno, Nevada
